Citation Nr: 1512954	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Meriden-Wallingford Veteran Service Center


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2014, the Veteran stated he would attend the upcoming hearing scheduled for November 6, 2015 at the VA Regional Office Newington Campus.  The Veteran did not appear for the proceeding so he was marked a "no show."  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The Veteran's left knee Osgood-Schlatter's disease was incurred during service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for Osgood-Schlatter's disease are met.  38 U.S.C.A. §§ 1111, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness can be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability existed before acceptance and enrollment into service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Evidence is clear and unmistakable where it 'cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Service treatment records (STRs) reflect that the May 1968 entrance examination did not document any complaints or findings of a left knee disability.  The Veteran was given an L-1 profile.  He was subsequently given an L-3 profile a little over a month later due to Osgood-Schlatter's disease of the left knee.  In a January 1969 treatment record, it was noted that the Veteran's left leg had been placed in a cast from his ankle to his thigh for one month during basic training.   The STRs also document that he was treated for an injury to his left knee when he fell in October 1970.  The February 1971 separation examination noted Osgood-Schlatter's disease left knee that existed prior to service.  He was again given an L-3 profile.

The Veteran underwent a VA examination in April 2012.  Although the claims file was not reviewed, the VA examiner reviewed his VA treatment records and STRs.  The VA examiner stated the Veteran entered service with a history of asymptomatic Osgood-Schlatter's disease and that this condition was aggravated by the jumping, running, bending, and stooping during basic training and the injury he sustained during that time.  In short, this examiner's opinion suggests that the Veteran's left knee disorder existed prior to service and was aggravated by service.

In January 2013, the Veteran underwent a VA examination by a different examiner.  The examiner reviewed the claims file.  She noted that he had been diagnosed as having Osgood-Schlatter's disease during high school in 1964, after which he stopped playing sports and his knee pain resolved.  He reported that he suffered a left knee injury three weeks after entering active duty and was placed in a cast.  The examiner diagnosed the Veteran with left knee osteoarthritis, Osgood-Schlatter's disease, and posterior meniscal tear.   The VA examiner opined that it was as least likely as not that the current osteoarthritis was due to advancing age, the stresses of working as a sheet metal worker, and wildlife photographer and obesity and not his military service.  She also stated that the torn meniscus was not related to service given the lack of medical evidence of this in service or within one year of discharge.  She stated that Osgood-Schlatter's disease was an extra-articular condition (existing outside the knee joint) and was unlikely related to the current degenerative changes of the left knee.  She further opined that the claimed condition clearly and unmistakably existed prior service and was not aggravated beyond its natural progression by an in-service injury event, or illness.  Her rationale was premised on the detailed history provided by the Veteran that his preexisting Osgood-Schlatter's disease was resolved prior to service since he had no pain playing sports or working/walking in high school.  The VA examiner also stated that there was a direct fall onto his knees in 1970 with subsequent left tibial tuberosity pain, but that there was no evidence of permanent aggravation of symptoms since his current symptoms have always been in the left medial knee.

The Board finds that the January 2013 opinion is internally inconsistent.  The examiner found no evidence of permanent aggravation because the Veteran's current symptoms have been complaints about the left medial knee.  However, by the Veteran's own reported history during the examination he complained of burning sensation in the left knee that felt like it was "going to break in half due to a sharp pain" and joint pain.  During service, he complained that the left knee felt like a "toothache."  (See October 1970 STR).  His reported history and current symptoms do not appear to limit the Veteran's complaints to the left medial knee.  In addition, the VA examiner's opinion failed to account for the fact that the Veteran's left knee disorder was assigned a physical profile of 1 upon entry into active service, and the a physical profile of 3 at separation from service, which suggests a worsening of the condition.  

Considering the Veteran's own statements that he was diagnosed as having Osgood-Schlatter's disease prior to service during high school, that this disability was diagnosed only one month after his entry onto active duty, in conjunction with the VA examiners' opinions that it existed prior to service, the Board finds there is clear and unmistakable evidence that the Veteran's Osgood-Schlatter's disease of the left knee preexisted his active service.  However, there is not clear and unmistakable evidence showing that the pre-existing Osgood-Schlatter's disease was not aggravated by service.  The Veteran's May 1968 entrance examination noted normal lower extremities upon clinical evaluation and he was assigned a physical profile of 1.  He has stated that his left knee was asymptomatic prior to entering service.  During basic training in June 1968, he suffered a left knee injury and his leg was casted for one month.  He was assigned a physical profile of 3 at that time and for the remainder of his active service, to include at separation.  He also suffered a second left knee injury in October 1970. The April 2012 VA examiner's opinion suggests that the disability was aggravated during service.  And while the January 2103 VA examiner reached a contrary conclusion, this opinion contains some deficiencies.  Therefore, the Board finds that evidentiary record fails to reach the level needed so as to characterize it as "clear and unmistakable" evidence showing that the pre-existing Osgood-Schlatter's 

disease of the left knee was not aggravated by service. Therefore, service connection is warranted for Osgood-Schlatter's disease of the left knee, as having its onset during service.


ORDER

Service connection for Osgood-Schlatter's disease of the left knee is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

